Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following is a notice of allowance in response to Applicant's amendment filed June 28, 2022, amending claims 1, 9-10, 12, and 19. 


Response to Amendment	
The previously pending rejection under 35 USC 101, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 
The previously pending rejection under 35 USC 103, will be withdrawn for the reason found in the “Reason for Allowance ” section found below. 


EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicants, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s Amendment was given in a telephone call with Samuel J. Gee (Reg. No. 76,976), and an email received from the Applicant’s Representative on 22 July, 2022. 
The application has been amended as follow: 
This listing of claims will replace all prior versions, and listing, of claims in the application: 
LISTING OF THE CLAIMS
AMENDMENTS TO THE CLAIMS
Claims: 
1.	(Currently Amended) A system for capacity planning, the system comprising: 
a processor; and 
a computer-readable medium storing instructions that are operative upon execution by the processor to: 
for each of a plurality of fulfillment centers (FCs), receive an inventory allocation, the plurality of FCs collectively comprising a network of FCs; 
receive a demand forecast and delivery time information for customer orders; 
perform, by a machine learning component, a simulation comprising: 
partitioning a simulation period into multiple simulation stages, each simulation stage including a day; 
for each simulation stage: 
assigning portions of the demand forecast to a demand pool for one of the FCs; 
receiving, through a graphical user interface (GUI), an instruction to alter a percentage of orders in each available service level agreement (SLAs) for the simulation stage to simulate a result in the network of FCs, wherein altering the percentage of orders further alters one or more time in transit (TNT) predictions; 
for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and 
for each FC, produce simulation results regarding timeliness of order fulfillment based on the SLAs for the simulation stage; 
resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; 
training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance, and 
planning 
based at least on the improved simulation: 
restrict the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment, and
automatically task to fulfill an order in place of [[to]] a second FC of the plurality of FCs based at least in part on a shifted zip code order fulfillment based on an overflow identified at the second , wherein the second FC is operating at full capacity such that the order is unable to be fulfilled. 

2.	(Previously Presented) The system of claim 1, wherein: 
the instructions are further operable to, based at least in part on the improved simulation, generate at least one planning control logic action selected from the list consisting of a short-term action, a near-term action, and a long-term action, 
the short-term action is selected from the list consisting of: 
a staffing level alert identifying a change in staffing levels at one or more FCs and a reassignment of at least one portion of the demand forecast to the alternate FC; 
the near-term action is selected from the list consisting of: 
an adjustment to inventory allocation for at least one FC, and the staffing level alert identifying the change in staffing pool levels at the one or more FCs; and 
the long-term action comprises an infrastructure capacity alert identifying a change in infrastructure capacity for at least one FC.

3.	(Previously Presented) The system of claim 1, wherein: 
the instructions are further operable to present, through the GUI, the available delivery time options corresponding to the restricted available SLAs. 

4.	(Previously Presented) The system of claim 1 wherein the instructions are further operable to: 
based at least on the simulation, predict the timeliness of the order fulfillment, and 
for each simulation stage, to resolve the determined backlog for the each FC in the simulation stage, further delay fulfillment of the customer order having a promised delivery time longer than a second customer order. 

5.	(Original) The system of claim 4 wherein the instructions are further operable to: 
based at least on the predicted timeliness of customer order fulfillment, adjust a simulation parameter selected from the list consisting of: 
delivery time information for customer orders, inventory allocation, and simulation stage fulfillment capacity for at least one FC; and 
perform the simulation with the adjusted simulation parameter. 

6.	(Original) The system of claim 1 wherein the instructions are further operable to: 
for each of the plurality of FCs, determine the inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC. 

7.	(Currently Amended) The system of claim 1 wherein determining the backlog for each FC comprises: 
determining, based at least on the delivery time information and TNT information, a shipping deadline for each demand fragments in the demand pool for the FC; 
determining a priority score for each of the demand fragments based at least in part on the determined shipping deadline for each of the demand fragments; and 
ranking the demand fragments based at least on the determined priority scores. 

8.	(Original) The system of claim 1 wherein the instructions are further operable to: 
determine delivery time information for at least one demand fragment, based at least on an item type in the demand fragment. 

9.	(Currently Amended) The system of claim 1 wherein the instructions are further operable to: 
receive, through the GUI, [[a]] the shifted zip code order fulfillment based on [[an]] the overflow identified at [[one]] the second FC of the plurality of FCs.

10.	(Currently Amended) A method of capacity planning, the method comprising: 
for each of a plurality of fulfillment centers (FCs), receiving an inventory allocation, the plurality of FCs collectively comprising a network of FCs; 
receiving a demand forecast and delivery time information for customer orders; 
performing, by a machine learning component, a simulation comprising: 
partitioning a simulation period into multiple simulation stages, each simulation stage including a day; 
for each simulation stage: 
assigning portions of the demand forecast to a demand pool for one of the FCs; 
receiving, through a graphical user interface (GUI), an instruction to alter a percentage of orders in each available service level agreement (SLAs) for the simulation stage to simulate a result in the network of FCs, wherein altering the percentage of orders further alters one or more time in transit (TNT) predictions;
for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC; and 
for each FC, producing simulation results regarding timeliness of order fulfillment based on the SLAs for the simulation stage; 
resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; 
training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance and 
planning 
based at least on the improved simulation: 
restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment, and
automatically tasking a first FC of the plurality of FCs to fulfill an order in place of a second FC of the plurality of FCs based at least in part on a shifted zip code order fulfillment based on an overflow identified at the second , wherein the second FC is operating at full capacity such that the order is unable to be fulfilled. 

11.	(Previously Presented) The method of claim 10, further comprising generating at least one planning control logic action selected from the list consisting of a short-term action, a near-term action, and a long-term action,
wherein the short-term action is selected from the list consisting of: 
an alert identifying a change in staffing levels at one or more FCs and a reassignment of at least one portion of the demand forecast to the alternate FC; 
wherein the near-term action is selected from the list consisting of: 
an adjustment to inventory allocation for at least one FC, and an alert identifying a change in staffing pool levels at one or more FCs; and 
wherein the long-term action comprises an alert identifying a change in infrastructure capacity for at least one FC.

12.	(Canceled) 

13.	(Previously Presented) The method of claim 10, further comprising: 
based at least on the produced simulation results, predicting the timeliness of the order fulfillment. 

14.	(Original) The method of claim 13, further comprising: 
based at least on the predicted timeliness of customer order fulfillment, adjusting a simulation parameter selected from the list consisting of: 
delivery time information for customer orders, inventory allocation, and simulation stage fulfillment capacity for at least one FC; and 
performing the simulation with the adjusted simulation parameter. 

15.	(Original) The method of claim 10, further comprising: 
for each of the plurality of FCs, determining the inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC. 

16.	(Currently Amended) The method of claim 10, wherein determining the backlog for each FC comprises: 
determining, based at least on the delivery time information and TNT information, a shipping deadline for demand fragments in the demand pool for the FC; and 
ranking demand fragments based at least on the shipping deadline. 

17.	(Original) The method of claim 10, further comprising: 
determining delivery time information for at least one demand fragment, based at least on an item type in the demand fragment. 

18.	(Previously Presented) The method of claim 10, further comprising: 
receiving, through the GUI, a shifted zip code order fulfillment based on an overflow identified at one FC of the plurality of FCs. 

19.	(Currently Amended) One or more computer storage devices having computer-executable instructions stored thereon, which, on execution by a computer, cause the computer to perform operations comprising: 
for each of a plurality of fulfillment centers (FCs), determining an inventory allocation based at least on unit rate capacity of the FC or a storage capacity of the FC, the plurality of FCs collectively comprising a network of FCs; 
receiving a demand forecast and delivery time information for customer orders; 
performing, by a machine learning component, a simulation comprising: 
partitioning a simulation period into multiple daily simulation stages, each simulation stage including a day; 
for each simulation stage: 
assigning portions of the demand forecast to a demand pool for one of the FCs; 
receiving, through a graphical user interface (GUI), an instruction to alter a percentage of orders in each available service level agreement (SLAs) for the simulation stage to simulate a result in the network of FCs, wherein altering the percentage of orders further alters one or more time in transit (TNT) predictions;
for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC, wherein determining the backlog for each FC comprises: 
determining, based at least on the delivery time information and TNT information, a shipping deadline for demand fragments in the demand pool for the FC; and
ranking demand fragments based at least on the shipping deadline; and 
for each FC, producing simulation results regarding timeliness of order fulfillment based on the SLAs for the simulation stage; and
resolving the determined backlog for the each FC in the each simulation stage by transferring each existing backlog to a subsequent simulation stage or an alternate FC; 
training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance; and 
planning 
based at least on the improved simulation: 
restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment, 
automatically tasking a first FC of the plurality of FCs to fulfill an order in place of a second FC of the plurality of FCs based at least in part on a shifted zip code order fulfillment based on an overflow identified at the second , wherein the second FC is operating at full capacity such that the order is unable to be fulfilled, and
generating at least one planning control logic action selected from the list consisting of: 
a short-term action, a near-term action, and a long-term action, 
wherein the near-term action is selected from the list consisting of: 
an adjustment to inventory allocation for at least one FC, and an alert identifying a change in staffing pool levels at one or more FCs; and 
wherein the long-term action comprises an alert identifying a change in infrastructure capacity for at least one FC. 

20.	(Previously Presented) The one or more computer storage devices of claim 19 wherein the operations further comprise: 
based at least on the produced simulation results, predicting the timeliness of the order fulfillment; 
based at least on the predicted timeliness of customer order fulfillment, adjusting a simulation parameter selected from the list consisting of: 
delivery time information for customer orders, inventory allocation, and simulation stage fulfillment capacity for at least one FC; and 
performing the simulation with the adjusted simulation parameter.

Reason for Allowance 
The following is an examiner’s statement of reasons for allowance: 
Claims 1-11, and 13-20 are allowed because the arguments filed are persuasive, therefore the 101 and the 103 rejections are respectfully withdrawn.  

35 USC 103: in interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. Claims 1-11, and 13-20 are allowed.	 

Regarding the 35 USC 101 rejection, The previously pending rejection under 35 USC 101 will be withdrawn. The present claims sufficiently integrate the judicial exception into a practical application. Examiner believes the present claims are integrated into a practical application due to the combination as the claims are now directed to a solution rooted in technology. Further, training the machine learning component to improve the simulation using results of the performed simulation for the each simulation stage and actual historical performance; and planning, by the machine learning component, a future simulation based on the improved simulation by the machine learning component, and automatically tasking a first FC of the plurality of FCs to fulfill an order in place of a second FC of the plurality of FCs based at least in part on a shifted zip code order fulfillment based on an overflow identified at the second FC, wherein the second FC is operating at full capacity such that the order is unable to be fulfilled, in the claim is a meaningful implementation. 

Regarding the 35 USC 103 rejection, Closest prior art to the invention include Kim et al. US 2021/0312378A1 (hereinafter Kim), Zhu et al. US 2019/0378070 (hereinafter Zhu), Braumoeller US 7,747,543 (hereinafter Braumoeller), Rehn US 2021/0209181 (hereinafter Rehn), and Minh et al. US 2021/0026706 (hereinafter Minh). None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “receiving, through a graphical user interface (GUI), an instruction to alter a percentage of orders in each available service level agreement (SLAs) for the simulation stage to simulate a result in the network of FCs, wherein altering the percentage of orders further alters one or more time in transit (TNT) predictions; for each FC, determining a backlog at the day, based at least on the demand pool for the FC and a simulation stage fulfillment capacity for the FC, wherein determining the backlog for each FC comprises:  determining, based at least on the delivery time information and TNT information, … planning, by the machine learning component, a future simulation based on the improved simulation by the machine learning component, and based at least on the improved simulation:  restricting the available SLAs to adjust available delivery time options available on an e-commerce node by removing unavailable delivery time options, the unavailable delivery times established based at least in part on the produced simulation results regarding the timeliness of the order fulfillment”. The reason for allowance of Claims 1-11, and 13-20 in the instant application is because the prior art of record fails to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. Upon further searching the examiner could not identify any prior art to teach these limitations. The prior art on record, alone or in combination, neither anticipates, reasonably teaches, not renders obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624